Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-5 are allowed.  
Claim 1 is allowed since a display panel comprising: 
a first substrate having a display area and a peripheral area outside the display area; 
a plurality of pixels in the display area; 
a plurality of output wires connected to the plurality of pixels; 
a first driver at a first peripheral area of the peripheral area at a first side with respect to the display area, the first driver being connected to a first output wire in a first region of the display area among the plurality of output wires; 
a second driver at a second peripheral area of the peripheral area at a second side opposing the first side with respect to the display area; 
a third driver at the first peripheral area, the third driver being connected to a second output wire at a first display portion of the display area among the plurality of output wires; and 
a fourth driver at the second peripheral area, the fourth driver being connected to a third output wire at a second display portion of the display area among the plurality of output wires, 
wherein the first display portion and the second display portion are different regions from the first region, 
wherein the first driver and the second driver have structures that are asymmetrical to each other, and 
wherein the third driver and the fourth driver have structures that are symmetrical to each other.  
Claims 2-5 are allowed for being dependent upon aforementioned independent claim 1.  
The closest prior art by Lee et al (US 2019/0131360 A1) discloses a display panel comprising:   a first substrate having a display area and a peripheral area outside the display area; a plurality of pixels in the display area; a plurality of output wires connected to the plurality of pixels; a first driver at a first peripheral area of the peripheral area at a first side with respect to the display area, the first driver being connected to a first output wire in a first region of the display area among the plurality of output wires; and a second driver at a second peripheral area of the peripheral area at a second side opposing the first side with respect to the display area, wherein the first driver and the second driver have structures that are asymmetrical to each other
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,313,478 B2 to Hsieh et al.  
US 2017/0249896 A1 to Kim et al.  
US 2017/0337876 A1 to Kim et al.  
US 2017/0352328 A1 to Jeong et al.  
US 2018/0005585 A1 to Kim et al.  
US 2018/0090061 A1 to Kim et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624